 Case 16-17324           Doc 195       Filed 11/07/18 Entered 11/07/18 15:16:25                    Desc Main
                                        Document     Page 1 of 3


                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

                                                         )
 In re:                                                  )    Chapter 11
                                                         )
 RIVER NORTH 414 LLC, et al.                             )    Case No. 16-17324
                                                         )    (Jointly Administered)
                                                         )
                    1
           Debtors.                                      )
                                                         )

  SUPPLEMENTAL DECLARATION OF THOMAS R. FAWKES IN SUPPORT OF
 APPLICATION OF DEBTORS PURSUANT TO 11 U.S.C. §§ 327(a) AND 328(a) FOR
 AUTHORITY TO EMPLOY AND RETAIN GOLDSTEIN & MCCLINTOCK LLLP AS
       COUNSEL TO THE DEBTORS NUNC PRO TUNC TO MAY 24, 2016

          I, Thomas R. Fawkes, being duly sworn, state the following under penalty of perjury:

          1.     I am a partner in the law firm of Goldstein & McClintock LLLP (“G&M”), located

at, among other places, 111 W. Washington St., Suite 1221, Chicago, Illinois 60602. I am a

member in good standing of the Bar of the States of Illinois and New York. There are no

disciplinary proceedings pending against me. I am fully competent to testify to the matters set

forth herein.

          2.     I submit this declaration to further supplement the Application of Debtors Pursuant

to 11 U.S.C. § 327(a) for Authority to Employ and Retain Goldstein & McClintock LLLP as

Counsel to the Debtors Nunc Pro Tunc to May 24, 2016 [Docket No. 23] (the “Application”), filed

in Case No. 16-17324 (JSB).

          3.     Although G&M previously disclosed its representation of certain entities owned or

managed by Jesse Boyle (a shareholder of PTI and a member of River North) on matters unrelated



1         The debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal taxpayer-
identification number, are: (i) River North 414 LLC (0005) and (ii) Premium Themes, Inc. (6440). The chapter 11
case of Premium Themes, Inc. was dismissed by prior order of the Court.
 Case 16-17324              Doc 195     Filed 11/07/18 Entered 11/07/18 15:16:25          Desc Main
                                         Document     Page 2 of 3


to this chapter 11 case, out of an abundance of caution, G&M discloses that following the dismissal

of the chapter 11 case of Premium Themes, Inc. (“PTI”), and confirmation of the Debtor’s Second

Plan of Reorganization (the “Plan”) filed in the chapter 11 case of River North 414, LLC (“River

North”), it was retained by Jesse Boyle, individually, in two litigation matters, both of which are

unrelated to the PTI and River North bankruptcy cases. The litigation matters in which G&M

represents Boyle are:

                       a.     WM Capital Management, Inc. as Successor in Interest to the Federal
                              Deposit Insurance Corporation, as Receiver for Edgebrook Bank v. BOS-
                              1952, LLC, et al., Case No. 15-cv-8542 (N.D. Ill.) (the “WM Action”) –
                              G&M represents Boyle, a defendant in an action brought by WM Capital
                              Management, Inc. to enforce certain purported loan obligations of Boyle to
                              Edgebrook Bank.
                       b.     Boyle v. Gunderson & Tharp, LLC, et al., Case No. 16 L 10285 (Circuit
                              Court of Cook County, Illinois) – G&M represents Boyle as plaintiff in a
                              legal malpractice action related to the defense of the WM Action by his
                              predecessor counsel.


          4.           G&M makes this supplemental filing to err on the side of disclosure because,

while the Plan has been confirmed, it has not yet gone effective.

          Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my knowledge.

Executed on November 7, 2018                               By: /s/   Thomas R. Fawkes
                                                           Thomas R. Fawkes, Esq.
                                                           GOLDSTEIN & MCCLINTOCK LLLP
                                                           111 W. Washington St., Suite 1221
                                                           Chicago, Illinois 60602
                                                           Telephone: (312) 337-7700
                                                           Facsimile: (312) 216-0734
                                                           e-mail: tomf@goldmclaw.com




4835-3912-1716, v. 2                                   2
 Case 16-17324         Doc 195   Filed 11/07/18 Entered 11/07/18 15:16:25        Desc Main
                                  Document     Page 3 of 3


                                 CERTIFICATE OF SERVICE

       I, Thomas R. Fawkes, the undersigned attorney, hereby certify that on November 7, 2018,
I caused a copy of the Supplement Declaration of Thomas R. Fawkes in Support of Application
of Debtors Pursuant to 11 U.S.C. § 327(a) for Authority to Employ and Retain Goldstein &
McClintock LLLP as Counsel to the Debtors Nunc Pro Tunc to May 24, 2016 to be filed via the
Court’s ECF system and served upon the parties registered to receive ECF notice as indicated
below.

                                                    /s/ Thomas R. Fawkes

VIA CM/ECF

Barry A Chatz on behalf of Creditor O.P., L.L.C. / Spectrum Properties
bachatz@arnstein.com, jbmedziak@arnstein.com

Thomas R. Fawkes on behalf of Debtor 1 River North 414 LLC
tomf@goldmclaw.com, tomf@ecf.courtdrive.com

Edward P. Freud on behalf of Creditor Republic Bank of Chicago
epfreud@rfbnlaw.com

Patrick M. Jones on behalf of Creditor Jason Scheffler
pmj@patjonesPLLC.com

Patrick S Layng
USTPRegion11.ES.ECF@usdoj.gov

Kevin H Morse on behalf of Creditor O.P., L.L.C. / Spectrum Properties
khmorse@arnstein.com




4835-3912-1716, v. 2                           3
